DETAILED ACTION
	For this Office action, Claims 1-43 are pending.  Claims 1-5 have been withdrawn from consideration due to a prior restriction request.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 6-43, in the reply filed on 06 September 2022 is acknowledged.  Claims 6-43 will be examined within this Office action.  
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 ends with a semi-colon, which makes the claim appear to be unfinished.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 6 and 12 both recite “wherein: the compound is side loaded into the device without removing the cap through the side opening or top-loaded by removing the cap”, which is considered indefinite because the claim language is unclear whether both features are required or only one of said features is necessary to read on the claims.  In other words, the claim language is unclear whether a device for dispensing a compound that comprises all the limitations of the claims but only allows top-loading would read on the claim or not.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that clarifies whether both loading features are necessary or only one of said features is necessary would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume only one of the loading features is necessary to read on the claims.  
Claims 17 and 18 are further rejected under 35 U.S.C. 112(b).  Claim 17 recites limitations regarding “when at level with the water surface”, which is considered indefinite because the claim language is unclear what may occur with the claimed indicia are not at level with the water surface.  Claim 18 recites instances of a height being above or below water indicating whether the compound is depleted or not; however, this limitation is considered indefinite, as the claim language is unclear on how a presence of said height being below or above water can indicate depletion of the compound.  If the device were not in the water at a given time, or in a condition above water as recited in the claim, then there is no understandable relationship between the water and the amount of compound within the device.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment that further clarifies the relationship between the indicia/height and the amount of compound in the device would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume any indicia that indicates the amount of compound to be dispensed would read on the claims.
Claims 39-42 are further rejected under 35 U.S.C. 112(b) because Claims 39, upon which Claims 40-42 are dependent, recites “the plurality of dampers”; however, “the plurality of dampers” lacks established antecedent basis.  Claim 39 is dependent on Claim 12, yet the plurality of dampers is established in Claim 32.  Applicant is urged to address this issue in the response to this Office action.  For purposes of this examination, the examiner will assume Claim 39 is dependent on Claim 32. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-17, 19-25, 28-31, 38 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cormier, US Pat Pub. 2004/0175311).
Regarding instant Claim 6, Cormier discloses a device for dispensing a compound (Abstract; device for dispersing a solution), comprising:  a cap (Figure 4; Figure 4A; Paragraph [0038]; top of first body 8 adjacent to threads 22 for engagement with floatation cap 4); a first member, with the cap detachably associated with the first member (Figure 1; Figure 2; Paragraph [0031]; Paragraph [0034]; first body 8 that is threadingly engaged 15 with floatation cap 4); a second member moveably associated with the first member (Figure 2; Figure 3; Paragraph [0034]; Paragraph [0035]; second body 12 moveable with sleeve 10); the first and second members define a side opening of the device that varies in size as the first and the second members move (Figure 1A; Figure 3; Figure 5; Figure 6; Paragraph [0039]; aperture 30 comprises adjustable side opening); wherein: the compound is top-loaded by removing the cap (Figure 4; Figure 7; Paragraph [0038]; float 4 may be released in order to load solute into fist body 8).     
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  Cormier further discloses comprising:  a floatation element removably associated with the device (Figure 1; Figure 1A; Paragraph [0032]; floatation cap 4).  
Regarding instant Claim 8, Claim 6, upon which Claim 8 is dependent, has been rejected above.  Cormier further discloses comprising:  a floatation element removably associated with the cap (Figure 1; Figure 1A; Figure 4A; Paragraph [0032]; floatation cap 4, see that first body 8 has top in Figure 4A).  
Regarding instant Claim 9, Claim 7, upon which Claim 9 is dependent, has been rejected above.  Cormier further discloses wherein: the side-loading of a maximum amount of the compound submerges the device, and as the compound is continuously dissolved and depleted, the device is commensurately moved towards the water surface and resurfaces above water (Figure 1A; Figure 5; Figure 6; Paragraph [0039]; as solute is loaded, weight on floating cap 4 would further submerge said cap into water via gravity, float would rise with lower amount of solute/weight within solute-dispensing unit 6).  
Regarding instant Claim 10, Claim 7, upon which Claim 10 is dependent, has been rejected above.  Cormier further discloses wherein the floatation element is adjustable to vary the buoyancy force of the device (Figure 1A; Figure 6; Paragraph [0039]; apertures 34 can be adjusted, incoming water for solution creation and dispersion would affect buoyancy of floatation cap 4). 
Regarding instant Claim 11, Claim 7, upon which Claim 11 is dependent, has been rejected above.  Cormier further discloses wherein the flotation element is comprised of one or more separate flotation parts that may be removed to adjust a buoyancy of the device commensurate with the amount of compound (Figure 1; Figure 1A; Paragraphs [0031]-[0032]; removal of floatation cap 4 would affect buoyancy of device).  
Regarding instant Claim 12, Cormier discloses a device for dispensing a compound (Abstract; device for dispersing a solution), comprising:  a cap (Figure 4; Figure 4A; Paragraph [0038]; top of first body 8 adjacent to threads 22); a floatation element removably associated with the cap (Figure 1; Figure 1A; Paragraph [0032]; floatation cap 4); a first member, with the cap detachably associated with the first member (Figure 1; Figure 2; Paragraph [0031]; Paragraph [0034]; first body 8 that is threadingly engaged 15 with floatation cap 4); a second member moveably associated with the first member (Figure 2; Figure 3; Paragraph [0034]; Paragraph [0035]; second body 12 moveable with sleeve 10); the first and second members define a side opening of the device that varies in size as the first and the second members move (Figure 1A; Figure 3; Figure 5; Figure 6; Paragraph [0039]; aperture 30 comprises adjustable side opening); wherein: the compound is top-loaded by removing the cap (Figure 4; Figure 7; Paragraph [0038]; float 4 may be released in order to load solute into fist body 8).     
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  Cormier further discloses wherein the floatation element is friction-fit within an interior cavity of the cap (Figure 2; Paragraph [0034]; friction fit assembly is suggested).  
Regarding instant Claim 14, Claim 12, upon which Claim 14 is dependent, has been rejected above.  Cormier further discloses wherein the floatation element is comprised of one or more removable floatation pieces, wherein: addition or removal a floatation piece from the one or more floatation pieces varies a buoyancy of the device to enable use of different weight compounds (Figure 1; Figure 1A; Paragraph [0031]; removal of floatation cap 4 would affect buoyancy of device).  
Regarding instant Claim 15, Claim 12, upon which Claim 15 is dependent, has been rejected above.  Cormier further discloses wherein the cap is comprised of:  an interior cavity that friction-fit secures the floatation element (Figure 2; Paragraph [0034]; floatation cap 4 comprises hollow body and friction fit fasteners).  
	Regarding instant Claim 16, Claim 12, upon which Claim 16 is dependent, has been rejected above.  Cormier further discloses wherein the cap is comprised of: a cylindrical disk cap boy with a height, and semi-circumferentially projecting rims at a bottom of the cap body (Figure 2; Figure 3; Paragraph [0034]; releasable communication portion 14 with corresponding rims to first body 8).  
	Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  Cormier further discloses wherein a top surface of the cap body has an indicia that when at level with the water surface, indicates that the compound within the device is not depleted (Figure 5; Figure 6; Paragraph [0039]; indicia 40 on sleeve 12 provides a view that would indicate depletion of compound to be dispensed).
	Regarding instant Claim 19, Claim 16, upon which Claim 19 is dependent, has been rejected above.  Cormier further discloses wherein a bottom surface of the projecting rim is comprised of interlocking stiffener projections that when aligned with corresponding interlocking notches on a support flange of the first member prevent cap from rotating when the cap is in a fully closed position in relation to the first member (Figure 2; Figure 3; Paragraph [0034]; releasable communication portion 14 with corresponding rims to first body 8 may comprise friction fit/snap fits and other configurations).  
	Regarding instant Claim 20, Claim 16, upon which Claim 20 is dependent, has been rejected above.  Cormier further discloses wherein the cap further includes:  snap joints positioned between the semi-circumferentially projected rims; the snap joints include lugs that detachably snap fit into respective a first and a second lateral openings of the first member (Figure 2; Figure 3; Paragraph [0034]; locking lugs may be used to connect device).  
	Regarding instant Claim 21, Claim 20, upon which Claim 21 is dependent, has been rejected above.  Cormier further discloses wherein:  the lugs include angled interlock surface, radially protruding from outer surface of the snap joints (Figure 2; Figure 3; Figure 7; Paragraph [0034]; Paragraph [0036]; see angled interlocking lugs in Figure 7 as representative of lug configuration).  
	Regarding instant Claim 22, Claim 20, upon which Claim 22 is dependent, has been rejected above.  Cormier further discloses wherein: the lugs include angled interlock surface that interlock with angled surfaces of first sides of the a first and a second lateral openings of the first member (Figure 2; Figure 3; Figure 7; Paragraph [0034]; Paragraph [0036]; see angled interlocking lugs in Figure 7 as representative of lug configuration).  
	Regarding instant Claim 23, Claim 12, upon which Claim 23 is dependent, has been rejected above.  Cormier further discloses wherein the first member is comprised of:  a hollow, generally cylindrical configuration with a top edge that includes a plurality of support flanges in between which are interlocking notches (Figure 3; Figure 4; Figure 4A; Paragraph [0031]; Paragraph [0034]; cylindrical hollow body with interlocking notches for connection throughout).  
	Regarding instant Claim 24, Claim 23, upon which Claim 24 is dependent, has been rejected above.  Cormier further discloses wherein the interlocking notches lead into an upper flow recess for further enhancing flow (Figure 4; Paragraph [0038]; aperture 16 enhances flow within body 8).  
	Regarding instant Claim 25, Claim 23, upon which Claim 25 is dependent, has been rejected above.  Cormier further discloses wherein the interlocking notches and the upper flow recesses improve flow of dissolved compound from top of the device (Figure 4; Paragraph [0038]; aperture 16 is oriented towards top of the device).  
	Regarding instant Claim 28, Claim 12, upon which Claim 28 is dependent, has been rejected above.  Cormier further discloses wherein the first member is further comprised an interior surface that is smooth (Figure 2; Figure 3; Paragraph [0034]; Paragraph [0035]; interior of first body 8 is smooth and hollow); the interior surface of the first member includes an inner circumferential stop ledge, projecting from the interior surface (Figure 3; Paragraph [0035]; retaining ring 36).  
	Regarding instant Claim 29, Claim 12, upon which Claim 29 is dependent, has been rejected above.  Cormier further discloses wherein the first member further comprised of: a first lateral opening and a second lateral opening (Figure 4; Paragraph [0035]; Paragraph [0038]; more than one aperture 16; slightly raised portion 31 and retaining ring 36 also serve as openings).  
	Regarding instant Claim 30, Claim 29, upon which Claim 30 is dependent, has been rejected above.  Cormier further discloses wherein the first and second lateral openings of the first member are comprised of three sides, allowing for transverse flexure of the first member (Figure 5; Paragraph [0035]; raised portion 31 and protuberance 38 provides rotational flexure with respect to sleeve 10); wherein: the transverse flexure of the first member enables rotational movement of the first and second members in relation to one another (Figure 5; Paragraph [0035]; raised portion 31 and protuberance 38 provide rotational movement).  
	Regarding instant Claim 31, Claim 29, upon which Claim 31 is dependent, has been rejected above. Cormier further discloses the first and the second lateral openings of the first member provide for a 180 degree side loading of compound (Figure 5; Figure 6; Paragraph [0039]; structure of first body 8 provides for rotational movement of aperture 30, which may be used to load compound into the interior of the sleeve); wherein: the second member is moved through 180 degree rotation to reach one of the first and the second lateral openings to define the side opening of the device for side loading of the compound (Figure 5; Paragraph [0039]; rotation of sleeve/second body 12 provides accessibility to aperture 30).  
	Regarding instant Claim 38, Claim 12, upon which Claim 38 is dependent, has been rejected above.  Cormier further discloses wherein: the second member is comprised of:  a lateral opening that when aligned with one of the first and second lateral openings of the first member, defines the side opening of the device (Figure 5; Figure 6; Paragraph [0039]; alignment of sleeve 10 aperture 30 with aperture in second body creates side opening).   
	Regarding instant Claim 43, Claim 12, upon which Claim 43 is dependent, has been rejected above.  Cormier further discloses comprising: a holder that detachably coupled with the second member for retaining an anti-electrolysis element (Figure 3; Paragraph [0003]; Paragraph [0035]; sleeve composed of plastic would prevent electrolysis).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier, US Pat Pub. 2004/0175311) in view of Simpson et al. (herein referred to as “Simpson”, US 5453207).
	Regarding instant Claims 26 and 27, Claim 12, upon which Claims 26 and 27 are dependent, has been rejected above.  Cormier further discloses a connecting member at an exterior surface, near a top edge of the first member, wherein the connecting member is comprised of a first connecting member and a second connecting member positioned diametrically at the exterior surface, near the top edge of the first member (Figure 2; Paragraph [0034]; snap fits, recess and locking lug and other releasable communication configurations).
	While Cormier discloses the fastening members can be any releasable communication configuration (Paragraph [0034]), the reference is silent on a first and second tie-down member.
	Simpson discloses a biocide treatment system and method in the same field of endeavor as Cormier, as it solves the mutual problem of delivering biocide to water (Abstract; Col. 1, Lines 6-22).  Simpson further discloses a tie down mechanism comprising first and second members as a conventional, quick disconnect mechanism for connecting two ends of a device (Figure 6; Col. 11, Lines 22-38).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second connecting members of Cormier to be the tie down members as taught by Simpson because Simpson discloses a tie down mechanism is a conventional quick communication configuration (Simpson, Col. 11, Lines 22-38).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/23/2022